In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0406V
                                        UNPUBLISHED


    ERIC FELLAND,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: August 8, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On April 8, 2020, Eric Felland filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (SIRVA) after receiving an influenza (“flu”) vaccination on October 31,
2018. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On August 6, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner suffered a SIRVA of the left shoulder as defined by the Vaccine Injury Table
and is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 5.

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Specifically, Respondent agrees that the evidence demonstrates that Petitioner had no
history of pain, inflammation, or dysfunction of his left shoulder that would explain his
signs, symptoms, or findings after vaccination; that the onset of pain occurred within 48
hours after receipt of an intramuscular vaccination; that the pain was limited to the
shoulder where the vaccine was administered; and that no other condition or abnormality
has been identified to explain Petitioner’s left shoulder symptoms. Id. Respondent further
agrees that Petitioner suffered the residual effects of his SIRVA for more than six months.
Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2